Citation Nr: 1020414	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-39 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include as secondary to service-connected multiple myeloma.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 RO rating decision that, 
in pertinent part, denied service connection for a kidney 
disorder (renal failure), to include as secondary to service-
connected multiple myeloma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran is service-connected for multiple myeloma; 
peripheral neuropathy of the right upper extremity; 
peripheral neuropathy of the left upper extremity; peripheral 
neuropathy of the right lower extremity; and peripheral 
neuropathy of the left lower extremity.  He essentially 
contends that he has a kidney disorder that is related to 
service, or, more specifically, that is related to his 
service-connected multiple myeloma disability.  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of a kidney disorder.  The 
service treatment records do, however, show treatment for 
urethritis.  An April 1971 treatment entry noted that the 
Veteran reported that he had slight dysuria and urethral 
discharge for two days.  It was noted that his last sexual 
contact was ten days earlier.  The diagnosis was 
nongonococcal urethritis.  Another April 1971 treatment 
entry, that same day, related a diagnosis of urethritis, non-
specific.  The June 1973 objective separation examination 
report included a notation that the Veteran's genitourinary 
system was normal.  

Post-service private treatment records show treatment for 
variously diagnosed kidney disorders, including renal 
insufficiency.  Such records also show treatment for multiple 
myeloma.  

For example, a March 2006 treatment report from Richmond 
Nephrology Associates, Inc., noted that the Veteran had an 
active problem list that included chronic renal insufficiency 
with an acute component probably secondary to sarcoidosis and 
hypertension.  The examiner indicated that the Veteran had 
chronic renal insufficiency and that he had suffered from 
episodes of acute renal failure which were associated with 
the activity of his sarcoid.  The assessment was worsening 
renal function and a distinct possibility of myeloma.  A 
September 2006 treatment report from the same facility also 
noted a problem list that included chronic renal 
insufficiency with an acute component probably secondary to 
sarcoidosis and hypertension.  The assessment was stable 
chronic renal insufficiency due to sarcoidosis and 
hypertension.  

A January 2007 VA genitourinary examination report noted that 
the Veteran's claims file was not available.  The Veteran 
reported that he became really sick while at home with a 
fever, nausea, and weakness and was taken to the hospital.  
He stated that he was told that his kidneys were failing.  He 
indicated that the date of onset of his kidney disorder was 
in 1983.  The diagnoses were renal failure; erectile 
dysfunction; and an enlarged prostate.  The examiner 
commented that the Veteran had renal disease prior to a 
diagnosis of multiple myeloma.  The examiner stated that the 
Veteran was diagnosed with renal failure in 1983.  

The Board observes that the VA examiner did not review the 
Veteran's claims file at the time of the January 2007 VA 
genitourinary examination.  Additionally, the Board notes 
that the examiner did not specifically provide an etiological 
opinion as to any relationship between the Veteran's renal 
failure and his period of service, or for that matter, his 
renal failure and his service-connected multiple myeloma.  

A January 2007 treatment report from Neurological Associates, 
Inc., indicated that the Veteran did have chronic kidney 
disease which was thought, perhaps, to be "on the basis" of 
myeloma.  The impression did not specifically refer to a 
kidney disorder.  

An October treatment report from B. A. Silverman, M.D., noted 
that the Veteran was referred for evaluation of his renal 
dysfunction in consideration of his multiple myeloma.  It was 
noted that the Veteran was apparently exposed to Agent 
Orange.  The Veteran reported that he had chronic kidney 
disease and that he had been followed by another physician 
who felt that his chronic kidney disease was secondary to a 
combination of hypertension and sarcoidosis, the latter of 
which was diagnosed in 1987.  Dr. Silverman indicated that in 
2006, the Veteran was apparently diagnosed with multiple 
myeloma and that he questioned whether his chronic kidney 
disease could be secondary to the myeloma.  The diagnoses 
included chronic kidney disease, stage III to IV; 
hypertension; sarcoidosis; plasma cell dyscrasia; and 
peripheral neuropathy.  Dr. Silverman commented that he had 
reviewed with the Veteran the necessity of updated lab work 
in order to confirm the progression or lack of progression of 
his chronic kidney disease, and that he also expressed to him 
that while it might be possible that his plasma cell 
dyscrasia may be linked to his chronic kidney disease, the 
only way that they would know for certain would be to perform 
a computed tomography-guided kidney biopsy.  It was noted 
that the Veteran was not interested in obtaining such biopsy 
or in obtaining further labs at that point.  

The Board observes that there is no indication that Dr. 
Silverman or the examiner pursuant to the January 2007 
treatment report from Neurological Associates, Inc., reviewed 
the Veteran's claims file in providing information as to a 
possible relationship between the Veteran's kidney disorders 
and his service-connected multiple myeloma.  Additionally, as 
discussed above, the January 2007 VA genitourinary 
examination report did not include the Veteran's claims file 
and the VA examiner did not specifically provide an 
etiological opinion as to the Veteran's claim for entitlement 
to service connection for a kidney disorder, to include as 
secondary to service-connected multiple myeloma.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a review of the 
entire claims folder, as to his claim for service connection 
for a kidney disorder, to include as secondary to service-
connected multiple myeloma.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for kidney problems since his separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of any outstanding records 
of pertinent medical treatment which are 
not already in the claims folder.  

2.  Schedule the Veteran for an 
examination by a physician to determine 
the nature and likely etiology of his 
claimed kidney disorder, to include as 
secondary to service-connected multiple 
myeloma.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
kidney disorders.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
kidney disorders are etiologically related 
to the Veteran's period of service.  

If not, the examiner should then opine as 
to whether the Veteran's service-connected 
multiple myeloma aggravated (permanently 
worsened beyond the natural progression) 
any diagnosed kidney disorders, and if so, 
the extent to which they are aggravated.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
a kidney disorder, to include as secondary 
to service-connected multiple myeloma.  If 
the claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


